Name: Commission Implementing Regulation (EU) NoÃ 994/2013 of 16Ã October 2013 amending Regulations (EC) NoÃ 952/2006, (EC) NoÃ 967/2006, (EC) NoÃ 555/2008, and (EC) NoÃ 1249/2008 as regards the communication and the notification obligations within the common organisation of agricultural markets
 Type: Implementing Regulation
 Subject Matter: information technology and data processing;  information and information processing;  agricultural policy;  economic geography;  executive power and public service
 Date Published: nan

 17.10.2013 EN Official Journal of the European Union L 276/1 COMMISSION IMPLEMENTING REGULATION (EU) No 994/2013 of 16 October 2013 amending Regulations (EC) No 952/2006, (EC) No 967/2006, (EC) No 555/2008, and (EC) No 1249/2008 as regards the communication and the notification obligations within the common organisation of agricultural markets THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 192(2), in conjunction with Article 4 thereof, Whereas: (1) Commission Regulation (EC) No 792/2009 (2), establishes common rules for notifying information and documents by Member States to the Commission. Those rules cover in particular the obligation for the Member States to use the information systems made available by the Commission and the validation of the access rights of the authorities or individuals authorised to send notifications. Regulation (EC) No 792/2009 also sets common principles applying to the information systems so that they guarantee the authenticity, integrity and legibility over time of the documents and provides for personal data protection. The obligation to use those information systems has to be provided for in each Regulation establishing a specific notification obligation. (2) The Commission has developed an information system that allows managing documents and procedures electronically in its own internal working procedures and in its relations with the authorities involved in the common agricultural policy. (3) Several communication and notification obligations can be fulfilled via that system, in particular those provided for in Commission Regulations (EC) No 952/2006 (3), (EC) No 967/2006 (4), (EC) No 555/2008 (5) and (EC) No 1249/2008 (6). (4) In the interest of efficient administration and taking account of the experience, some communications and notifications should be simplified, specified or deleted. (5) Regulation (EC) No 555/2008 foresees in its Article 100(2) a simplified notification when only zero values have to be communicated. Since the information system includes a simplified procedure for sending these notifications, the notification procedure of this Article is no longer necessary. (6) In Regulation 1249/2008, a supplementary notification on the slaughter of cattle with a view to calculate the weighing coefficient referred to in its Article 18 should be established. (7) Regulations (EC) No 952/2006, (EC) No 967/2006, (EC) No 555/2008, and (EC) No 1249/2008 should therefore be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Article 58 of Regulation (EC) No 952/2006 is replaced by the following: Article 58 Communications and notifications The communications and notifications referred to in Article 5(3) and in Articles 12, 21 and 22 shall be made in accordance with Commission Regulation (EC) No 792/2009 (7). Article 2 In Article 21 of Regulation (EC) No 967/2006, the following paragraph 5 is added: 5. The communications referred to in Article 4(3), in Articles 10 and 17 and in this Article shall be made in accordance with Commission Regulation (EC) No 792/2009 (8). Article 3 Article 100 of Regulation (EC) No 555/2008 is amended as follows: (1) the title Communications is replaced by Communications and notifications; (2) paragraph 1 is replaced by the following: 1. The communications and notifications to the Commission referred to in this Regulation shall be made in accordance with Commission Regulation (EC) No 792/2009 (9). (3) paragraph 2 is deleted. Article 4 Regulation (EC) No 1249/2008 is amended as follows: (1) in Article 19, the following point (d) is added: (d) the total number of adult bovine animals slaughtered in the previous calendar year broken down for each category, conformation and fat cover classes.; (2) the following Article 39a is inserted: Article 39a Communications and notifications The communications and notifications to the Commission referred to in this Regulation, with the exception of those referred to in Article 36 shall be made in accordance with Commission Regulation (EC) No 792/2009 (10). Article 5 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 October 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) Commission Regulation (EC) No 792/2009 of 31 August 2009 laying down detailed rules for the Member States notification to the Commission of information and documents in implementation of the common organisation of the markets, the direct payments regime, the promotion of agricultural products and the regimes applicable to the outermost regions and the smaller Aegean islands (OJ L 228, 1.9.2009, p. 3). (3) Commission Regulation (EC) No 952/2006 of 29 June 2006 laying down detailed rules for the application of Council Regulation (EC) No 318/2006 as regards the management of the Community market in sugar and the quota system (OJ L 178, 1.7.2006, p. 39). (4) Commission Regulation (EC) No 967/2006 of 29 June 2006 laying down detailed rules for the application of Council Regulation (EC) No 318/2006 as regards sugar production in excess of the quota (OJ L 176, 30.6.2006, p. 22). (5) Commission Regulation (EC) No 555/2008 of 27 June 2008 laying down detailed rules for implementing Council Regulation (EC) No 479/2008 on the common organisation of the market in wine as regards support programmes, trade with third countries, production potential and on controls in the wine sector (OJ L 170, 30.6.2008, p. 1). (6) Commission Regulation (EC) No 1249/2008 of 10 December 2008 laying down detailed rules on the implementation of the Community scales for the classification of beef, pig and sheep carcases and the reporting of prices thereof (OJ L 337, 16.12.2008, p. 3). (7) OJ L 228, 1.9.2009, p. 3. (8) OJ L 228, 1.9.2009, p. 3. (9) OJ L 228, 1.9.2009, p. 3.; (10) OJ L 228, 1.9.2009, p. 3.